Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 11/8/22 is acknowledged.  Claims 1, 4, 6-8, 13-21, and 23-27 are pending. Claims 13-15 and 24-27 have been withdrawn.  Claims 1, 4, 6-8, 16-19, 21 and 23 have been amended.  
Claims 1, 4, 6-8, 16-21 and 23 are under consideration to the extent that the methods comprise the elected species of a) lysate of an engineered L. rhamnosus genetically modified to express the bacteriocin and/or endolysin; b) lysostaphin; and c) absence of additional excipients and active ingredients. .

Objections Withdrawn
The objection of the abstract is withdrawn in view of the amendments. 

Rejections Withdrawn
The rejection of Claims 1-12, 16-21 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amended claim.

Rejections Maintained and New Grounds of Rejections
Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 11/8/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-8, 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 2021/0244779; priority 2018) in view of Chumburidze (US 2020/0254064; priority 2017) and Turner et al. (Systematic and Applied Microbiology, 2007).
O’Neill teaches a composition comprising Lactobacillus rhamnosus GG (LGG) (ATCC 53103) and/or a bioactive extract of LGG (e.g. postbiotic) to increase the expression of filaggrin or profilaggrin, for use in treating skin or mucosa (e.g. abstract).  O’Neill teaches that the composition may be for use in the prevention, management, amelioration or treatment of skin or mucosa barrier dysfunctions or defects (i.e. sensitized, fragile, and/or weakened skin and/or mucosa) or alternatively, may be used cosmetically for improving the appearance and/or texture of the skin (i.e. healthy skin) (e.g. paragraph 0023- 0025, 0045; Examples; Claims 13 and 14). O’Neill teaches that the L. rhamnosus was isolated from a subject (e.g. paragraph 0015). O’Neill teaches a step of applying the composition to skin and/or mucosa (e.g. paragraph 0016; Claim 8). O’Neill teaches the composition may further comprise other active agents, for example anti-bacterial agents such as bactericidal agents (e.g. paragraph 0036). O’ Neill teaches that the compositions may further comprise other active agents, for example anti-bacterial agents such as bactericidal agents (e.g. paragraph 0036). 
O’Neill does not teach the inclusion of the elected species of bacteriocin and/or endolysin of lysostaphin, or that it is secreted by the L. rhamnosus.  This is made up for by the teachings of Chumburidze and Turner et al. 
Chumburidze teaches a thermostable composition with antiviral and antimicrobial activity is used as a biologically active component for the production of sanitary and hygienic products, as well as for protection against bacterial and viral infections (e.g. abstract). Chumburidze teaches the composition comprises lysostaphin as the active ingredient (e.g. abstract; paragraph 0011). Chumburidze teaches that the composition may be a skin care product in the form of a cream or lotion (e.g. paragraphs 00114-0115, 0174). Chumburidze teaches that design of new alternative drugs that have antimicrobial activity with a minimal risk of resistant strain emergence that ensure the restoration and normalization of biocenotic interactions in human body and possibility of their industrial application is one of the tasks of science and industry (e.g. paragraph 0010).  Chumburidze teaches that lysostaphin is beneficial because it does not have antibiotic activity, and can be used for prevention or treatment of bacterial staphylococcal infectious diseases, in particular in combination with other antibacterial agents (e.g. paragraph 0011). 
Turner et al. teach lysostaphin produced and secreted by Lactobacillus Rhamosus which is GRAS (e.g. abstract; page 58; Table 1). 
Regarding Claims 1, 4, 6-9, 18, and 23, it would have been obvious to one of ordinary skill in the art at the time of filing to include the lysostaphin of Chumburidze secreted by the L. rhamnosus of Turner et al. for use in the compositions of O’Neill. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both O’Neill and Chumburidze are directed to skin care compositions, and O’Neill teaches the inclusion of anti-bacterial agents such as bactericidal agents (e.g. paragraph 0036). One of ordinary skill would have been motivated in order to provide the benefits of antimicrobial activity with a minimal risk of resistant strain emergence, as taught by Chumburidze. In addition, in combining both L. rhamnosus and lysostaphin, one of ordinary skill in the art would have been motivated to select the L. rhamnosus of Turner et al. as it produces lysostaphin, and therefore the L. rhamnosus extract of O’Neill would also comprise lysostaphin. 
Regarding Claims 16 and 17, the limitations are directed to the outcome of the claimed method. As the combined method of O’Neill, Chumburidze, and Turner et al. teaches applying the claimed composition comprising the claimed ingredients to a user population which anticipated the claimed population, the outcome of commensal bacterial growth would necessarily occur from following the same method steps. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).
Regarding Claims 18-20, O’Neill teaches that the user may have skin barrier dysfunction including one or more selected from: atopic dermatitis, ichthyosis vulgaris, and atopic eczema (e.g. paragraphs 0002 and 0019; Claims 1 and 6). O’Neill teaches that the treatment is used to reduce swelling, redness and itching during flare-ups (e.g. paragraph 0003). 
Regarding Claim 21, the limitation “for controlling and/or reducing body odor” is directed to an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the combined method of O’Neill, Chumburidze, and Turner et al. teaches applying the claimed composition comprising the claimed ingredients to a user population which anticipates the claimed population. O’Neill teaches that the composition may be applied to the skin and does not limit the location, and a person of ordinary skill in the art would understand this to include skin of the feet or skin of the armpits (e.g. paragraph 0002; Claim 8). 


Response to Arguments
Applicant's arguments filed 11/8/22 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that O’Neill does not teach or suggest killing unfavorable bacteria on a healthy skin and/or mucosa of a subject by applying on said skin and/or mucosa an engineered postbiotic composition; or applying an engineered postbiotic composition comprising a microbial lysate and lysostaphin; or applying a lysostaphin obtained from bacteria heterologously expressing said lysostaphin. 
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As described supra, it would have been obvious to one of ordinary skill in the art at the time of filing to include the lysostaphin of Chumburidze secreted by the L. rhamnosus of Turner et al. for use in the compositions of O’Neill. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both O’Neill and Chumburidze are directed to skin care compositions, and O’Neill teaches the inclusion of anti-bacterial agents such as bactericidal agents (e.g. paragraph 0036). One of ordinary skill would have been motivated in order to provide the benefits of antimicrobial activity with a minimal risk of resistant strain emergence, as taught by Chumburidze. In addition, in combining both L. rhamnosus and lysostaphin, one of ordinary skill in the art would have been motivated to select the L. rhamnosus of Turner et al. as it produces lysostaphin, and therefore the L. rhamnosus extract of O’Neill would also comprise lysostaphin. 
Applicant further argues that none of the cited documents mentions or suggests any possible synergy between a microbial lysate and lysostaphin in killing unfavorable bacteria, even less in the context of an engineered postbiotic composition. This is not found persuasive. Applicant has provided data for distinct narrow compositions while the claims are still much broader, both in terms of ingredients and the amounts thereof.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619